Citation Nr: 9912805	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  95-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a right calcaneus 
fracture disability as secondary to the veteran's 
service-connected left tibia fracture disability.

2.  Entitlement to service connection for a sacroiliac 
fracture disability as secondary to the veteran's 
service-connected left tibia fracture disability.

3.  Entitlement to an increased rating for a left tibia 
fracture disability, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to March 
1969.  In November 1994, the Department of Veterans Affairs 
(VA) Regional Office (RO) denied the benefits currently being 
sought on appeal.  The veteran timely perfected an appeal.  
The veteran initially requested to have a personal hearing 
before a member of the Board, but he later canceled that 
hearing.  

The RO denied VA non service-connected pension benefits to 
the veteran in April 1998, and notified him of its decision 
and of his right to appeal it within one year thereof.  He 
submitted additional evidence, and in July 1998, the RO 
continued the denial of that claim.  Since the record 
contains no written communication which can be reasonably 
construed as expressing dissatisfaction or disagreement with 
the RO's April 1998 determination as to pension, the Board 
has no jurisdiction over that matter.  See 38 C.F.R. § 20.201 
(1998).


REMAND

Additional evidence

Private medical evidence dated in April 1998 which is 
pertinent to each of the veteran's claims currently on appeal 
was received by the RO in May 1998, before the claims on 
appeal were certified to the Board.  The RO considered that 
evidence in relationship to the claim for pension which is 
not currently before the Board, but it did not consider that 
evidence in light of the claims here at issue.  Under the 
provisions of 38 C.F.R. § 19.37(a) (1998), the RO must 
consider such evidence, and it must thereafter issue the 
veteran a supplemental statement of the case if its action on 
the current claims remains adverse to him.  See 
38 C.F.R. § 19.31 (1998).  Since the RO has not done so, 
remand is required to cure the procedural defects.  
38 C.F.R. § 19.9 (1998).

VA examination

The veteran's most recent VA examination for the purpose of 
rating his service-connected left tibia fracture disability 
was conducted in October 1994.  On appeal, moreover, the 
veteran's representative asserts that an increased rating is 
warranted for the service-connected disability in light of 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In light of the above, another VA orthopedic 
examination will be requested.  Attempts to obtain any 
additional pertinent medical records should also be made.

Finality

The RO initially denied the veteran's claims in November 
1994.  He perfected his appeal by filing a VA Form 9 in June 
1995.  After he submitted additional evidence in support of 
his claims, in a February 1998 Supplemental Statement of the 
Case the RO indicated that the veteran had not submitted new 
and material evidence to reopen his claims.  Since no final 
decisions have been rendered, the matter of the sufficiency 
of new and material evidence to reopen the claims is not for 
consideration.  Therefore, the RO is requested to accord de 
novo review to each of the veteran's claims on remand.

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should contact the veteran in 
order to ascertain whether there exist 
any medical records pertaining to his 
claims which have not been associated 
with his claims folder..  After securing 
any appropriate consent from the 
veteran, the RO should attempt to obtain 
and associate with his claims folder any 
such medical records which have not 
already been obtained.

2.  An orthopedic examination of the 
veteran should be scheduled.  The 
veteran's claims folder and a copy of 
this remand should be made available to 
the examining physician prior to the 
examination.  The examining physician 
should report what constitutes normal 
ankle range of motion and then describe 
the extent of any limitation of motion, 
evidence of pain on motion, atrophy, 
muscle spasm, tenderness, weakness, 
abnormal temperature, effusion, 
swelling, impairment of balance, gait, 
and station, which is present and 
associated with the service-connected 
left tibia fracture.  All pertinent 
tests and studies should be conducted, 
and the results thereof should be 
reported in detail.  The report of 
examination should be associated with 
the claims folder.

3.  Thereafter, the RO shall consider 
the claims on appeal de novo, in light 
of all of the evidence of record, 
including the private medical evidence 
which was received at the RO in May 1998 
which the RO has not yet considered.  

4.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative shall be furnished a 
Supplemental Statement of the Case, and 
they shall be given an opportunity to 
respond.  Thereafter, the case shall be 
returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
the claims.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on any 
matters at issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

